Citation Nr: 0420517
Decision Date: 07/28/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-30 430	)	DATE AUG 27 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




ORDER


     The following corrections are made in a decision issued by the Board in this case on July 28, 2004:

On page 5, on the first line under the Order heading, Whether is deleted, and the is replaced by The.


		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0420517	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-30 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether the veteran's income was excessive for payment of 
special monthly pension based on being housebound during the 
annualization period from January to December 2000.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to May 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions of the United States Department of 
Veterans' Affairs (VA) Regional Offices (ROs) in Winston-
Salem, North Carolina and Philadelphia, Pennsylvania.  This 
case is being handled primarily through the Winston-Salem RO.  
(Herein, unless otherwise stated, "RO" will refer to the 
Winston-Salem RO).

Although the RO has styled the issue as "entitlement to 
reimbursement of medical expenses," the ultimate question it 
decided was whether the veteran's income, after reduction for 
medical expenses, was excessive for payment of pension 
benefits during the period from January to December 2000.  
The veteran has also advanced argument on this question.



FINDINGS OF FACT

1.  During the annualization period from January to December 
2000, the veteran had countable income of $19,776.

2.  During the annualization period from January to December 
2000, the veteran had unreimbursed medical expenses of $4, 
572.16.



CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
non-service connected pension benefits during the 
annualization period from January to December 2000.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In this case the RO sent the veteran letters dated in March 
2000, May 2001, and May 2002 explaining the basis for its 
determination that his income was excessive for the period 
from January 2000 to January 2001.  These letters showed that 
the RO counted income and expenses as reported by the 
veteran, and invited him to report any reduction in income, 
and that he must report any change in income or expenses.  
These notices served to inform the veteran of the evidence 
needed to substantiate his claim.  They also informed him 
that the determinations were based on information he 
supplied.  Such notice served to inform the veteran that he 
was responsible for furnishing income information, and to 
submit relevant information in his possession.

There is no outstanding evidence that could be relevant to 
the veteran's claim.  The relevant evidence in this case 
consists of information as to the veteran's income, and 
amount of his un-reimbursed medical expenses.  This 
information is of record.  Therefore, there is no further 
assistance that could reasonably be expected to assist him in 
substantiating his claim.

Merits

In a June 1994, rating decision the RO awarded the veteran 
pension benefits at the housebound rate.  The amount of this 
pension benefit is reduced by the amount of income received 
by the veteran and his spouse.  38 U.S.C.A. § 1521 (West 
2002).

In January 2001, the veteran reported that during the 
annualization period from January to December 2000, he 
received Social Security benefits for himself in the amount 
of $791.50 per month.  His wife received Social Security 
benefits in the amount of $356.50 per month.  He also 
reported receipt of $6,000 as a withdrawal from an individual 
retirement account (IRA).  He reported un-reimbursed medical 
expenses totaling $4,572.16.  For the 12 month annualization 
period the income of the veteran and his spouse was $13,776.  
Including the IRA withdrawal, his income was $19,776.

During this period the veteran was entitled to payment of 
special monthly pension at the housebound rate with one 
dependent.  During 2000, that rate was $13,771.  
htttp://www.vba.va.gov/bln/21/Rates/pen0199.htm.

In calculating income, payments of any kind from any source 
shall be counted as income during the 12 month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272 (2003).  38 C.F.R. § 3.271 (2003).  The 
provisions of 38 C.F.R. § 3.272 do not exclude Social 
Security benefits, or IRA withdrawals from countable income.

The provisions of 38 C.F.R. § 3.272 do exclude from income 
unreimbursed medical expenses that are in excess of five 
percent of the maximum annual pension rate for the veteran, 
including the increased rate for family members, but 
excluding the increased rate for being housebound.  For the 
veteran that rate was $11,773.  
htttp://www.vba.va.gov/bln/21/Rates/pen0199.htm.  Five 
percent of that amount is $588.65.  Deducting that amount 
from the veteran's unreimbursed medical expenses leaves 
$3,983.51.  Deducting that amount from the veteran's income 
of $19,776, yields countable annual income of $15,793.

Since the amount of the veteran's countable income exceeded 
the amount of the pension benefit, the pension benefit was 
not payable.  Since there is no evidence that the veteran's 
income was not excessive, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b).


ORDER

Whether the veteran's income was excessive for payment of 
special monthly pension based on being housebound during the 
annualization period from January to December 2000.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



